DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
Status of Claims
Claims 1 and 8 are amended due to Applicant's amendment dated 04/04/2022.  Claims 1 and 3-14 are pending.
Response to Amendment
The rejection of claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Yamato US 2015/0306539 A1 (“Yamato”) in view of Williams et al. US 5,965,030 (“Williams”) is not overcome due to the Applicant’s amendment dated 04/04/2022. However, the rejection is withdrawn. As outlined below, new grounds of rejection have been made.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Yamato in view of Williams and Adam US 5,639,541 (“Adam”) is not overcome due to the Applicant’s amendment dated 04/04/2022. However, the rejection is withdrawn. As outlined below, new grounds of rejection have been made.
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Yamato in view of Williams and Hotchkiss et al. US 4,587,154 (“Hotchkiss”) is not overcome due to the Applicant’s amendment dated 04/04/2022. However, the rejection is withdrawn. As outlined below, new grounds of rejection have been made.
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Yamato in view of Williams, Hotchkiss, and JPH06269664 A—English translation obtained from Google Patents, hereinafter referred to as (“Tamura”)—is not overcome due to the Applicant’s amendment dated 04/04/2022. However, the rejection is withdrawn. As outlined below, new grounds of rejection have been made.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Yamato in view of Williams, Adam, and CN 104831449 A—English translation obtained from Espacenet, hereinafter referred to as (“Ling”)—is not overcome due to the Applicant’s amendment dated 04/04/2022. However, the rejection is withdrawn. As outlined below, new grounds of rejection have been made.
The rejection of claims 8-10 and 13 under 35 U.S.C. 103 as being unpatentable over Yamato in view of Williams, and Adam is not overcome due to the Applicant’s amendment dated 04/04/2022. However, the rejection is withdrawn. As outlined below, new grounds of rejection have been made.
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Yamato in view of Williams, Adam, and Hotchkiss is not overcome due to the Applicant’s amendment dated 04/04/2022. However, the rejection is withdrawn. As outlined below, new grounds of rejection have been made.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Yamato in view of Williams, Hotchkiss, and Tamura is not overcome due to the Applicant’s amendment dated 04/04/2022. However, the rejection is withdrawn. As outlined below, new grounds of rejection have been made.
The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Yamato in view of Williams, Hotchkiss, Adams, and Anderson US 5,639,541 A (“Anderson”) is not overcome due to the Applicant’s amendment dated 04/04/2022. However, the rejection is withdrawn. As outlined below, new grounds of rejection have been made.
Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on page 5 of the reply dated 04/04/2022 with respect to the rejection of claim 1 have been fully considered, but they are not persuasive.
Applicant's argument –Applicant argues that in ¶ [0043], Yamato states that the microporous laminated membrane may be applied to uses such as automotive filters such as oil cleaners. Applicant argues that as the microporous membrane is usable as an oil cleaning filter, it would presumably be permeable to oil. As the claim has been amended to include a “permeation prevention layer configured to prevent the permeation of the oil”, the Applicant argues that one of ordinary skill in the art would not modify the microporous membrane to prevent the permeation of oil because it would destroy the intended purpose.
Examiner's response –While Yamato teaches the microporous laminated membrane may be used for oil cleaners (filters), Yamato also teaches the microporous laminated membrane is useable as oil absorbent materials (¶ [0043] and [0103]). Accordingly, as the microporous may be used as an oil absorbent material, it would not destroy the intended purpose of the microporous laminated membrane to include a layer that prevents the permeation of oil. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamato US 2015/0306539 A1 (“Yamato”) in view of 3M P-110 3M Chemical Sorbent Pad, Safety Products – Environmental – Sorbents & Clean-Up, TnA Safety, September 28, 2013—obtained from Wayback Machine, hereinafter “TnA Safety”.
Regarding claims 1, 4, 8, and 10, Yamato teaches a microporous laminated membrane usable as oil absorbent materials including a microporous membrane (permeation preventing layer) disposed on at least one side of a nonwoven-fabric substrate (oil absorber and first non-woven fabric and third non-woven fabric) (abstract and ¶ [0018], [0043], and [0103]). The nonwoven-fabric substrate preferably has an air permeability of 10 seconds or less (¶ [0059]), as measured by JIS 8117 (¶ [0093]).
While the nonwoven fabric may be selected from polyolefin nonwoven fabrics, which includes polypropylene (¶ [0064]-[0065]), Yamato fails to teach a specific example of the nonwoven fabric substrate including polypropylene.
TnA Safety teaches 3MTM Chemical Sorbent Pad P-110 is a highly absorbent and safe product for absorbing petroleum-based fluids, that is ideal for rapid response containment (pg. 1). As recited in the instant specification, 3MTM Chemical Sorbent Pad P-110 is a polypropylene non-woven fabric (see instant ¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use 3MTM Chemical Sorbent Pad P-110 as the nonwoven fabric substrate, based on the teaching of TnA Safety.  The motivation for doing so would have been to provide a nonwoven fabric substrate that is highly absorbent, safe, and ideal for rapid response containment, as taught by TnA Safety.
Yamato in view of TnA Safety teaches the claimed invention above but fails to teach wherein (i) the nonwoven-fabric substrate has a smoothness of 0.8 s or more as measured on the basis of JIP P 8155; (ii) the nonwoven-fabric substrate has a thickness under compression of 75% or more according to the claimed equation (1); and (iii) the nonwoven-fabric substrate has a weight per unit area of 140 to 1,200 g/m2 and comprises 65% or more of a fiber having a diameter of 2 to 10 micrometers. It is reasonable to presume that the smoothness and thickness under compression is inherent to Yamato in view of TnA Safety. 
Support for said presumption (i), (ii), and (iii) is found in the use of like materials, which would result in the claimed property. For example, the instant specification recites a specific example of the claimed oil absorber may be 3MTM Chemical Sorbent P-110 (See Examples 1 and 6 in ¶ [0045] and [0077]). Example 1 shows the oil absorber has a smoothness of 2.0 s and thickness under compression of 85% (see instant Figs. 4 and 6) and Example 6 shows the oil absorber has a smoothness of 2.0 s, a weight per unit area of 280 g/m2, and comprises 65% or more of a fiber having a diameter of 3 µm (see instant ¶ [0077], [0063], and Fig. 8).
Additional support for said presumption (i) is found wherein Yamato teaches the microporous laminated membrane has a highly smooth surface (¶ [0017], [0042]) and the method of producing the laminate membrane produces higher smoothness (Examples 2-5, ¶ [0168] and [0177). 
Further support for said presumption (ii) is found wherein Yamato teaches the microporous laminated membrane can resist deterioration such as deformation of the microporous membrane, where the deterioration is restrained fully or to such an extent as not to adversely affect the purpose or intended use (¶ [0080]).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
The permeation prevention layer configured to prevent the permeation of the oil defines the permeation prevention layer by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 1. See MPEP 2173.05(g). Yamato in view of TnA Safety teaches the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed.
Regarding claim 13, while the weight per unit area of 3MTM Chemical Sorbent Pad P-110 fails to be within the claimed range, Yamato does teach the nonwoven-fabric substrate may preferably have a mass per unit area of 2 to 150 g/m2 (¶ [0057]).
Therefore, given the teachings of Yamato, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the nonwoven-fabric substrate to have a mass per unit area in the range of 2 to 150 g/m2, because Yamato teaches the mass per unit area may preferably be selected as 2 to 150 g/m2.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified nonwoven-fabric substrate would be useful in the microporous laminated membrane of Yamato in view of TnA Safety and possess the benefits taught by Yamato.  See MPEP 2143.I.(B).
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamato US 2015/0306539 A1 (“Yamato”) in view of 3M P-110 3M Chemical Sorbent Pad, Safety Products – Environmental – Sorbents & Clean-Up, TnA Safety, September 28, 2013—obtained from Wayback Machine, hereinafter “TnA Safety” as applied to claims 1 and 8 above, and further in view of Anderson US 5,957,241 (“Anderson”).
Regarding claims 3 and 9, Yamato in view of TnA Safety fails to teach an additional layer disposed on the nonwoven-fabric substrate.
Anderson teaches an oil drip apparatus for collecting oil comprising a plurality of layers including an outermost layer, wherein the outermost layer is made of slip resistant, porous material to allow oil and other liquids to flow through to the layers below and to prevent slipping if stepped on (abstract and col. 4, 11-14).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide an outermost layer (surface layer) on the nonwoven-fabric substrate (oil holding layer) of the microporous laminated membrane, based on the teaching of Anderson.  The motivation for doing so would have been to allow oil and other liquids to flow through to the layers below and to prevent slipping if stepped on, as taught by Anderson.
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamato US 2015/0306539 A1 (“Yamato”) in view of 3M P-110 3M Chemical Sorbent Pad, Safety Products – Environmental – Sorbents & Clean-Up, TnA Safety, September 28, 2013—obtained from Wayback Machine, hereinafter “TnA Safety” as applied to claims 1 and 8 above, and further in view of Hotchkiss et al. US 4,587,154 (“Hotchkiss”).
Regarding claims 5 and 11, while the nonwoven fabric may conceptually include paper (¶ [0062]), Yamato in view of TnA Safety fail to teach the nonwoven-fabric substrate includes a fiber formed from a pulp.
Hotchkiss teaches a preferred embodiment of an oil-absorbent nonwoven fabric wherein the fibers are made of polypropylene mixed up to about 75 percent by weight of other fibers, such as pulp fibers (col. 1, lines 55-64 and col. 2, lines 10-19). Hotchkiss teaches integrating additional components, such as wood pulp, in a web matrix permits even greater control of the web properties and internal construction (col. 3, lines 8-16).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the 3MTM Chemical Sorbent Pad P-110 by integrating wood pulp fibers with the nonwoven-fabric substrate, based on the teaching of Hotchkiss.  The motivation for doing so would have been to permit greater control of the nonwoven-fabric substrate properties and internal construction, as taught by Hotchkiss.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamato US 2015/0306539 A1 (“Yamato”) in view of 3M P-110 3M Chemical Sorbent Pad, Safety Products – Environmental – Sorbents & Clean-Up, TnA Safety, September 28, 2013—obtained from Wayback Machine, hereinafter “TnA Safety”, and Hotchkiss et al. US 4,587,154 (“Hotchkiss”) as applied to claims 5 and 11 above, and further in view of JPH06269664 A—English translation obtained from Espacenet, hereinafter referred to as (“Tamura”).
Regarding claims 6 and 12, Yamato in view of TnA Safety and Hotchkiss fail to teach the nonwoven-fabric substrate contains 10 to 50% by mass of a porous oil absorbing particle having a diameter of 5 to 30 microns. 
Tamura teaches a porous oil-absorbing material comprising a granular material composed of a crosslinked polymer and a water-insoluble compound fixed on a porous substrate, such as a non-woven fabric (¶ [0026]-[0028]), wherein the water-insoluble compound has an average particle size of 0.05 to 300 µm and may be diatomaceous earth (¶ [0020]-[0021]). Tamura teaches the benefits of the oil-absorbing material include a high oil-recovering efficiency, absorption of oil after contact for a short time, and a remarkably reduced re-release (oil dripping) of the oil once absorbed (¶ [0005]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to disperse and fix the granular material of Tamura on the nonwoven-fabric substrate of Yamato in view of TnA Safety and Hotchkiss, wherein the water-insoluble compound of the granular material is diatomaceous earth, based on the teaching of Tamura.  The motivation for doing so would have been to obtain a nonwoven-fabric substrate having high oil-recovering efficiency, short oil absorption time, and reduced oil dripping once oil is absorbed, as taught by Tamura.
While Tamura is silent as to the mass of the water-insoluble compound in relation to the porous substrate, Tamura does teach a specific example of the porous oil-absorbing material wherein 15 parts by weight of the granular material is fixed in a polypropylene non-woven fabric (¶ [0062]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include 15 parts by weight of the granular material on the nonwoven-fabric substrate, because one of ordinary skill in the art would reasonably have expected the elements of the granular material and the nonwoven-fabric substrate to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
As Tamura teaches the water-insoluble compound is included in the granular material in a ratio of 1 to 70 parts be weight (¶ [0026]), the mass of the water-insoluble compound falls within the claimed range. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Additionally, while Tamura is silent as to whether the water-insoluble compound is porous, the instant specification teaches diatomaceous earth is a suitable porous oil absorbing particle (instant ¶ [0032]) and thus is expected to be porous.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamato US 2015/0306539 A1 (“Yamato”) in view of 3M P-110 3M Chemical Sorbent Pad, Safety Products – Environmental – Sorbents & Clean-Up, TnA Safety, September 28, 2013—obtained from Wayback Machine, hereinafter “TnA Safety”, Anderson US 5,957,241 (“Anderson”) as applied to claim 9 above, and further in view of Adam US 5,639,541 (“Adam”).
Regarding claim 14, Anderson teaches the outer layer is preferably made of high strength, knitted fabric (col. 4, lines 11-17) but is silent as to the fibers having a diameter of 5 to 20 micrometers.
Adam teaches an oil absorbing fabric for use as a floor mat comprising at least one layer of fine microfibers having an average diameter between about 1 and 7 microns bonded with at least one layer of coarse microfibers having an average diameter of at between about 8 and 23 microns (abstract and col. 1, lines 5-6). Adam teaches the oil absorbing fabric is abrasion resistant and does not need supporting or carrier layers (col. 1, lines 49-51).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular diameter for the fibers of the outer layer in order to carry out an embodiment of Yamato in view of TnA Safety, and Anderson. 
Specifically, as the fibers of the nonwoven-fabric substrate have a diameter of 3 µm, it would have been obvious to one of ordinary skill in the pertinent art to look to the oil absorbing fabric of Adam and select a diameter of about 8 and 23 microns for the fibers of the outer layer, to arrive at a fabric comprising one layer that contains microfibers having an average diameter between about 1 and 7 microns and another layer of the fabric contains microfibers having an average diameter of at between about 8 and 23 microns. The motivation for doing so would have been to obtain a nonwoven-fabric substrate that is abrasion resistant and does not need supporting or carrier layers, as taught by Adam.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamato US 2015/0306539 A1 (“Yamato”) in view of 3M P-110 3M Chemical Sorbent Pad, Safety Products – Environmental – Sorbents & Clean-Up, TnA Safety, September 28, 2013—obtained from Wayback Machine, hereinafter “TnA Safety”, Anderson US 5,957,241 (“Anderson”), and Adam US 5,639,541 (“Adam”) as applied to claim 14 above, and further in view of CN 104831449 A—English translation obtained by Espacenet, hereinafter referred to as “Ling”.
Regarding claim 7, while the outer layer is not limited to a particular construction, Yamato in view of TnA Safety, Anderson, and Adam fails to teach the outer layer is woven.
Ling teaches a three-dimensional oil-absorbing fabric by combining a three-dimensional woven technology and an oil absorbing material, wherein the three-dimensional oil-absorbing fabric has good moldability and tightness, has good surface effect, is free from secondary processing, and has regular structure, large capillary suction force, high oil absorption efficiency and large oil absorption (pgs. 1-2, Summary of the invention, first paragraph). Additionally, Ling teaches the three-dimensional fabric woven by three-dimensional woven technology has high strength, good controllability, material saving, low production cost, impact resistance and durability (pg. 2, fourteenth paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular construction for the outer layer in order to carry out an embodiment of Yamato in view of TnA Safety, Anderson, and Adam. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the three-dimensional oil-absorbing fabric of Ling wherein the three-dimensional oil-absorbing fabric comprises a three-dimensional fabric woven by three-dimensional woven technology. The motivation for doing so would have been to provide a layer having high strength, good controllability, material saving, low production cost, impact resistance and durability, as taught by Ling.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786          


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786